Luke, J.
Knight brought a petition for a rule against Rogers, alleging that Rogers as an attorney at law was entrusted with a claim in favor of Leroi Turpentine Company, which was sued to judgment and was in the hands of Rogers for collection; that upon the representation of Rogers that the execution was collectible and that he would act as attorney for the petitioner in collecting it, -he (Knight) purchased the execution, and Rogers agreed to and did become attorney for the petitioner for the purpose of collecting the entire amount shown by the execution; that prior to the purchase *309of the execution. Eogers had collected $2,050 of the amount due thereon, but he concealed this fact from the 'petitioner until after the purchase of the execution; and that after the purchase the petitioner demanded that Eogers turn over to him the money so collected, and Eogers refused to turn over the money. He prayed for d rule requiring Eogers to turn over the money so collected. Eogers demurred on the ground that the petition sets forth no cause of action, because it shows on its face that the .relation of attorney and client as between Knight and himself did not exist at the time of the alleged collection, and therefore a money rule could not be maintained-; and that Knight could not be subrogated to the relation held by the plaintiff in fi. fa. sThe court sustained the demurrer and. dismissed the petition.
“The right to rule an attorney for money alleged to be in his hands as such depends upon the existence of the relation of attorney and client, and is limited to the client.” Haygood v. Haden, 119 Ga. 463 (46 S. E. 625). The petition in this case shows that the money sought to be recovered by money rule was collected prior to. the purchase of the execution upon which the money was alleged to have been colledted, and at' a time when the relation of attorney and client did not exist between the plaintiff and defendant.- The court did not err in sustaining the demurrer and dismissing the petition. -

Judgment affirmed.


TVade, G. J., and Jenldns, J., concur.